EXHIBIT 10.10


THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND
THE ENTITIES SHOULD CONSULT LEGAL COUNSEL BEFORE SIGNING
 
BUSINESS LEASE
 
This lease, dated December 8, 2004, is between DMN Partnership by Investors
Independent Trust Company, Agent, as Landlord, and Aerogrow International, as
Tenant.
 
In consideration of the payment of the rent and the performance of the covenants
and agreements by the Tenant set forth herein, the Landlord does hereby lease to
the Tenant the following described premises situate in Boulder County, in the
State of Colorado; the address of which is 2885 E. Aurora Avenue #13, Boulder,
CO 80303.
 
Said premises, with all the appurtenances, are leased to the Tenant from the
date of January 1, 2005, until the date of December 30, 2005 at and for a rental
for the full term of $12,000 payable in monthly installments of $1,000, in
advance, on the 1st day of each calendar month during the term of this lease,
payable at DMN Partnership c/o Investors Independent Trust Co., 507 Canyon
Blvd., Boulder, CO, 80302 Attn: Mike Lammers, without notice.
 
THE TENANT, IN CONSIDERATION OF THE LEASING OF THE PREMISES AGREES AS FOLLOWS:
 
1.  The Tenant shall pay the rent for the premises above-described.
 
2.  The Tenant shall, at the expiration of this lease, surrender the premises in
as good a condition as when the Tenant entered the premises, ordinary wear and
tear excepted. The Tenant shall keep all sidewalks on and around the premises
free and clear of ice and snow; keep the entire exterior premises free from all
litter, dirt, debris and obstructions; and keep the premises in a clean and
sanitary condition as required by the ordinances of the city and county in which
the property is situate.
 
3.  The Tenant shall not sublet any part of the premises, nor assign the lease,
or any interest therein, without the written consent of the Landlord.
 
4.  The Tenant shall use the premises only as operation of Aerogrow
International which may include testing and research and shall not use the
premises for any purposes prohibited by the laws of the United States or the
State of Colorado, or of the ordinances of the city or town in which said
premises are located, and shall neither permit nor suffer any disorderly
conduct, noise or nuisance having a tendency to annoy or disturb any persons
occupying adjacent premises.
 
5.  The Tenant shall neither hold, nor attempt to hold, the Landlord, its
agents, contractors and employees, liable for any injury, damage, claims or loss
to person or property occasioned by any accident, condition or casualty to,
upon, or about the premises, including, but not limited to, defective wiring,
the breaking or stopping of the plumbing or sewage upon the premises, unless
such accident, condition or casualty is directly caused by intentional or
reckless acts or omission of the Landlord. Notwithstanding any duty the Landlord
may have hereunder to repair or maintain the premises, in the event that the
improvements upon the premises are damaged by the negligent, reckless or
intentional act or omission of the Tenant or any employees, agents, invitees,
licensees or contractors, the Tenant shall bear the full cost of such repair or
replacement. The Tenant shall hold Landlord, Landlord's agents and their
respective successors and assigns, harmless and indemnified from all injury,
loss, claims or damage to any person or property while on the demised premises
or any other part of Landlord's property, or arising in any way out of Tenant's
business, which is occasioned by an act or omission of Tenant, its employees,
agents, invitees, licensees or contractors. The Landlord is not responsible for
any damage or destruction to the Tenant's personal property.
 

--------------------------------------------------------------------------------


 
6.  The Tenant shall neither permit nor suffer said premises, or the walls or
floors thereof, to be endangered by overloading, nor said premises to be used
for any purpose which would render the insurance thereon void or the insurance
risk more hazardous, nor make any alterations in or changes in, upon, or about
said premises without first obtaining the written consent of the Landlord.
 
7.  The Tenant shall obtain and keep in full force, at Tenant's expense, fire
and liability insurance as may be reasonably required by the Landlord. Tenant
shall provide copies of such insurance policies upon the Landlord's request.
 
8.  The Tenant shall permit the Landlord to place a "For Rent" sign upon the
leased premises at any time after sixty (60) days before the end of this lease.
 
9.  The Tenant shall allow the Landlord to enter upon the premises at any
reasonable hour.
 
IT IS EXPRESSLY UNDERSTOOD AND AGREED BETWEEN LANDLORD AND TENANT AS FOLLOWS:
 
10.  The Tenant shall be responsible for paying the
following: x Electric  x Gas  o Water  o  Sewer  x Phone  o Refuse
Disposal  x Janitorial Services
o Other
__________________________________________________________________________________________
 
The x Landlord o Tenant agrees to keep all the improvements upon the premises,
including but not limited to, structural components, interior and exterior
walls, floors, ceiling, roofs, sewer connections, plumbing, wiring and glass in
good maintenance and repair at their expense. In the event the Landlord is
responsible for repair of the premises, the Tenant shall be obliged to notify
the Landlord of any condition upon the premises requiring repair and the
Landlord shall be provided a reasonable time to accomplish said repair.
 
11.  No assent, express or implied, to any breach or default of any one or more
of the agreements hereof shall be deemed or taken to be a waiver of any
succeeding or other breach or default.
 
12.  If, after the expiration of this lease, the Tenant shall remain in
possession of the promises and continue to pay rent without a written agreement
as to such possession, then such tenancy shall be regarded as a month-to-month
tenancy, at a monthly rental, payable in advance, equivalent to the last month's
rent paid under this lease, and subject to all the terms and conditions of this
lease.
 
13.  If the premises are left vacant and any part of the rent reserved hereunder
is not paid, then the Landlord may, without being obligated to do so, and
without terminating this lease, retake possession of the said premises and rent
the same for such rent, and upon such conditions as the Landlord may think best,
making such changes and repairs as may be required, giving credit for the amount
of rent so received less all expenses of such changes and repairs, and the
Tenant shall be liable for the balance of the rent herein reserved until the
expiration of the term of this lease.
 
- 2 -

--------------------------------------------------------------------------------


 
14.  The Landlord acknowledges receipt of a deposit in the amount of $3,500 to
be held by the Landlord for the faithful performance of all of the terms,
conditions and covenants of this lease. The Landlord may apply the deposit to
cure any default under the terms of this lease and shall account to the Tenant
for the balance. The Tenant may not apply the deposit hereunder to the payment
of the rent reserved hereunder or the performance of other obligations.
 
15.  If the Tenant shall be in arrears in payment of any installment of rent, or
any portion thereof, or in default of any other covenants or agreements set
forth in this lease, and the default remains uncorrected for a period of three
(3) days after the Landlord has given written notice thereof pursuant to
applicable law, then the Landlord may, at the Landlord's option, undertake any
of the following remedies without limitation: (a) declare the term of the lease
ended; (b) terminate the Tenant's right to possession of the premises and
reenter and repossess the premises pursuant to applicable provisions of the
Colorado Forcible Entry and Detainer Statute; (c) recover all present and future
damages, costs and other relief to which the Landlord is entitled; (d) pursue
breach of contract remedies; and/or (e) pursue any all available remedies in law
or equity. In the event possession is terminated by a reason of default prior to
expiration of the term, the Tenant shall be responsible for the rent occurring
for the remainder of the term, subject to the Landlord's duty to mitigate such
damages. Pursuant to applicable law [13-40-104(d.5), (e.5) and 13-40-107.5.
C.R.S.] which is incorporated by this reference, in the event repeated or
substantial default(s) under the lease occur, the Landlord may terminate the
Tenant's possession upon a written Notice to Quit, without a right to cure. Upon
such termination, the Landlord shall have available any and all of the
above-listed remedies.
 
16.  If the property or the premises shall be destroyed in whole or in part by
fire, the elements, or other casualty and if, in the sole opinion of the
Landlord, they cannot be repaired within ninety (90) days from said injury and
the Landlord informs the Tenant of said decision; or if the premises are damaged
in any degree and the Landlord informs the Tenant it does not desire to repair
same and desires to terminate this lease; then this lease shall terminate on the
date of such injury. In the event of such termination, the Tenant shall
immediately surrender the possession of the premises and all rights therein to
the Landlord; shall be granted a license to enter the premises at reasonable
times to remove the Tenant's property; and shall not be liable for rent accruing
subsequent to said event. The Landlord shall have the right to immediately enter
and take possession of the premises and shall not be liable for any loss, damage
or injury to the property or person of the Tenant or occupancy of, in or upon
the premises.
 
If the Landlord repairs the premises within ninety (90) days, this lease shall
continue in full force and effect and the Tenant shall not be required to pay
rent for any portion of said ninety (90) days during which the premises are
wholly unfit for occupancy.
 
17.  In the event any dispute arises concerning the terms of this lease or the
non-payment of any sums under this lease, and the matter is turned over to an
attorney, the party prevailing in such dispute shall be entitled, in addition to
other damages or costs, to receive reasonable attorneys' fees from the other
party.
 
- 3 -

--------------------------------------------------------------------------------


 
18.  In the event any payment required hereunder is not made within ten (10)
days after the payment is due, a late charge in the amount of 10% of the payment
will be paid by the Tenant.
 
19.  In the event of a condemnation or other taking by any governmental agency,
all proceeds shall be paid to the Landlord hereunder, the Tenant waiving all
right to any such payments.
 
20.  This lease is made with the express understanding and agreement that in the
event the Tenant becomes insolvent, the Landlord may declare this lease ended,
and all rights of the Tenant hereunder shall terminate and cease.
 
21.  The Tenant and the Landlord further agree:
* Rental starts January 1, 2005
* Landlord to pay taxes and insurance
* DMN reserves the right to show unit within 24 hour notice
* DMN can give 60 day notification to vacate in case of sale
* Aerogrow shall have 2 weeks free rent (Dec 15 - Dec 31)
* Initial payment is 1st and last 2 months plus $500.00 security fee total of
$3,500
 
This lease shall be subordinate to all existing and future security interests on
the premises. All notices shall be in writing and be personally delivered or
sent by first class mail, unless otherwise provided by law, to the respective
parties. If any term or provision of this lease shall be invalid or
unenforceable, the remainder of this lease shall not be affected thereby and
shall be valid and enforceable to the full extent permitted by law. This lease
shall only be modified by amendment signed by both parties. This lease shall be
binding on the parties, their personal representatives, successors and assigns.
When used herein, the singular shall include the plural.
 
 

   /s/ Frederic Wiedemann, VP  Date: 12-08-04      
 
    IITC as Agent for Ken Dubach               /s/ Michael Lammers   Date:
12-08-04             GUARANTEE  

 
For value received, I guarantee the payment of the rent and the performance of
the covenants and agreements by the Tenant in the within lease.
 

                Signature
Date
       

ASSIGNMENT AND ACCEPTANCE
 
For value received ______________________________________, assignor, assigns all
right, title and interest in and to the within lease to
_________________________________________, assignee, the heirs, successors and
assigns of the assignee, with the express understanding and agreement that the
assignor shall remain liable for the full payment of the rent reserved and the
performance of all the covenants and agreements made in the lease by the Tenant.
The assignor will pay the rent and fully perform the covenants and agreements in
case the assignee fails to do so. In consideration of this assignment, the
assignee assumes and agrees to make all the payments and perform all the
covenants and agreements contained in the lease and agreed to by the Tenant.
 
- 4 -

--------------------------------------------------------------------------------


 

                  Assignor
Date
  Assignee
Date
         

CONSENT OF ASSIGNMENT
 
Consent to the assignment of the within lease to
______________________________________ is hereby given, on the express
condition, however, that the assignor shall remain liable for the prompt payment
of the rent and performance of the covenants on the part of the Tenant as herein
mentioned, and that no further assignment of said lease or sub-letting of the
premises, or any part thereof, shall be made without further written agreement.
 

                  Signature
Date
  Signature
Date
         

LANDLORD'S ASSIGNMENT
 
In consideration of One Dollar, in hand paid, I hereby assign to
_____________________________________ my interest in the within lease, and the
rent therein reserved.
 

                   
 
  Landlord
Date
         

 
 
- 5 -

--------------------------------------------------------------------------------


 
 
 